     Case 2:16-cv-00806-WBS-AC Document 192 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERT TERRY,                                    No. 2:16-cv-0806 WBS AC
12                      Plaintiff,
13          v.                                        ORDER
14   REGISTER TAPES UNLIMITED, INC., a
     Texas corporation, et al.,
15
                        Defendants.
16

17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On July 8, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-four hours. ECF No. 185. Plaintiff has not

23   filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed July 8. 2020, are adopted in full; and

28   ////
                                                      1
     Case 2:16-cv-00806-WBS-AC Document 192 Filed 07/22/20 Page 2 of 2

 1          2. Plaintiff’s motion for temporary restraining order (ECF No. 181) is DENIED.

 2

 3   Dated: July 22, 2020

 4

 5

 6

 7

 8

 9   Terr0806.800

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
